DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment received 8/20/2020 has been entered.

Claim 2 has been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the judgment" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim. In addition, there are three “judging” in claim 1. It is unclear which “judging” the judgment indicates.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "the judgment" in line 12.  There is insufficient antecedent basis for this limitation in the claim. In addition, there are three “judging” in claim 12. It is unclear which “judging” the judgment indicates.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "the judgment" in line 14.  There is insufficient antecedent basis for this limitation in the claim. In addition, there are three “judging” in claim 13. It is unclear which “judging” the judgment indicates.

Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to dependency of claim 1.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the  recites the limitation "the image control unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 claims “a virtual object display system” comprising: a camera to acquire real space information indicating a real space; the virtual object display control device according to claim 1; and a display device to display an image based on the display image information”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claims 8-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim 1 and as being depending on claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev (US 20120105473 A1) and in view of Katori (US 20180240220 A1).
Regarding to claim 1 (Currently Amended), Bar-Zeev discloses a virtual object display control device (Fig. 1; [0026]: a system 10 provides a mixed reality experience; a user wears a head mounted display device 2; [0027]: head mounted display device; [0028]: Hub computing system 12 may be a computer, a gaming system or console, or the like) comprising: 
a processor to execute a program ([0028]: computing system 12 includes a processor such as a standardized processor, a specialized processor, and a microprocessor; a processor executes instructions stored on a processor readable storage device for performing the processes described herein); and 
a memory to store the program which, when executed by the processor, performs the processes of ([0028]: a processor executes instructions stored on a processor readable storage device for performing the processes described herein; Fig. 4; [0047]: memory 214; D-RAM; Fig. 5; [0050]: memory and flash memory; [0060]: a memory 434 stores the instructions that are executed by processor 432; RAM; ROM): 
receiving real space information indicating a real space ([0029]: capture device 20 includes one or more cameras that visually monitor the one or more users 18a, 18b, 18c and the surrounding space such that gestures and/or movements performed by the one or more users, as well as the structure of the surrounding space, may be captured, analyzed, and tracked to perform one or more controls or actions within the application and/or animate an avatar or on-screen character; [0048]: receive images from the room-facing cameras);
 judging a position of a viewpoint of an observer ([0004]: determine each user's line of sight and field of view of the environment; [0139]: their line of sight to objects);
judging a position and a shape of a real object based on the real space information ([0029]: capture, analyze, and track gestures and/or movements, as well as the structure of the surrounding space; [0031]: recognize, analyze, and/or track human targets; the gestures, i.e. shapes, and movements of the users are captured and judged to animate one or more avatars or on-screen characters; [0108]: determine the position and orientation of a user's head; [0119]: provide the updated position, orientation, shape, appearance, etc.; [0138]: the user's outline, i.e. shape); 
receiving image information on a virtual object and processing the image information on the virtual object (Fig. 9; [0114]: the hub uses the scene map and any application-defined movement of the virtual objects, to determine the x, y and z positions of all such virtual objects at the current time; [0117]: calculates a new position of the virtual three-dimensional object; determine a change in shape, appearance or orientation of the virtual three-dimensional object; [0120]: transmit and receive the determined position, orientation, shape, appearance and occlusion properties; [0134]: virtual object data is received), thereby generating image 
judging whether to display the animation of the virtual object or not, based on the position of the viewpoint, the position and the shape of the real object, and the image information on the virtual object ([0120]: determine whether the virtual object blocks or is blocked by another object from a particular user's view; Fig. 9; [0132]: cull the rendering operations based on position and viewpoint; only those virtual objects which could possibly appear within the final FOV of the head mounted display device 2 are rendered; other virtual objects are not rendered; Fig. 9; [0139]: determine whether a real world object partially or fully occludes the user's view of a virtual object; Fig. 9; [0149]: checks whether it is time to send a rendered image to the head mounted display device 2, or whether there is still time for further refinement of the extrapolated prediction using more recent position feedback data from the hub 12 and/or head mounted display device 2), and setting image information including any one of the image information on the virtual object and the image information for displaying the animation of the virtual object, as display image information, based on a result of the judgment ([0120]: the transmitted information includes transmission of virtual object characteristics, including the determined position, orientation, shape, appearance and occlusion properties; whether the virtual object blocks or is blocked by another object from a particular user's view; Fig. 9; [0135]: extrapolate the position for all objects in the scene for the time t+X ms, both real 
outputting the display image information ([0134]: render animation; [0150]: the head mounted display would then display the image to the user), 
wherein the image information for displaying the animation of the virtual object is set as the display image information when a whole or part of the virtual object is hidden by the real object as viewed from the position of the viewpoint ([0134]: render animation; Fig. 9; [0139]: determine occlusions and shading in the user's predicted FOV in step 644; determine whether a real world object partially or fully occludes the user's view of a virtual object; a virtual object may block or be blocked in the view of a first user; Fig. 9; [0140]: using the predicted final FOV and predicted object positions and occlusions, the GPU 322 of processing unit 4 may next render an image to be displayed to the user at the time t+X ms; Fig. 17; [0154]: a display of virtual images 844 and 846; the virtual image 846 is shown climbing the chair 842; as the chair is in front of the lower half of the virtual image 846, the chair occludes the lower half of virtual image 846 as described above). 
Bar-Zeev fails to explicitly disclose: judging a position of a viewpoint based on the real space information.
In same field of endeavor, Katori teaches judging a position of a viewpoint of an observer based on the real space information ([0076]: the viewpoint recognition unit 220 recognizes and judges the position or the posture of the viewpoint on the basis of the information that has been acquired by the viewpoint detection unit 200; [0193]: recognize the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Zeev to include judging a position of a viewpoint of an observer based on the real space information as taught by Katori. The motivation for doing so would have been to recognize the position or the posture of the viewpoint on the basis of the information that has been acquired by the viewpoint detection unit 200; to recognize the position or the posture of the viewpoint of the user on the basis of the acceleration, the angular velocity, and the captured image as taught by Katori in paragraphs [0076] and [0193].

Regarding to claim 3 (Currently Amended), Bar-Zeev and in view of Katori discloses the virtual object display control device according to claim 1, wherein the image information for displaying the animation of the virtual object is image information for scaling display as display performed so that size of the virtual object changes (Katori; [0121]: displays the virtual object to be smaller as the degree of prediction accuracy is lower; [0161]: applies scale adjustment, luminance value adjustment, a color change, and the like to the virtual object) or image information for moving display as display performed so that the virtual object moves (Bar-Zeev; [0088]: if the user moves his head left to move the FOV left, the display of the virtual object needs to be shifted to the right by an amount of the user's FOV shift, so that the net effect is that the virtual three-dimensional object remains stationary within the FOV; [0117]: the application may set whether and how fast the virtual three-dimensional object is moving in a scene). 

Regarding to claim 4, Bar-Zeev and in view of Katori discloses the virtual object display control device according to claim 1, wherein the image information for displaying the animation of the virtual object is image information for scaling display as display performed so that size of the virtual object changes (Katori; [0121]: displays the virtual object to be smaller as the degree of prediction accuracy is lower; [0161]: applies scale adjustment, luminance value adjustment, a color change, and the like to the virtual object) and image information for moving display as display performed so that the virtual object moves, and any one of the image information for the scaling display and the image information for the moving display is selected based on a predetermined condition (Katori; Fig. 10; [0130]: the information processing apparatus 1 depicts a virtual object 80B to which the motion blur processing in a moving direction 81 by a predetermined amount or only for a moment has been applied if the degree of prediction accuracy of the amount of movement of the virtual object 80A in the moving direction 81 in the field of vision decreases.). 

Regarding to claim 5 (Currently Amended), Bar-Zeev and in view of Katori discloses the virtual object display control device according to claim 1, wherein the real space information includes image information on the real space and depth information on the real object (Bar-Zeev; [0024]: various sensors include depth sensors, image sensors, inertial sensors, and eye position sensors; [0029]: one or more cameras; [0032]: room-facing video camera 112 captures video and still images; Fig. 6; [0052]: capture video with depth information; a depth image that 

Regarding to claim 6 (Currently Amended), Bar-Zeev and in view of Katori discloses the virtual object display control device according to claim 1, wherein synthetic image information obtained by combining the image information on the virtual object or the image information for displaying the animation of the virtual object with image information on the real space is outputted as the display image information (Katori; [0043-0044]: the display unit 20 is able to display a virtual object of the AR superimposed on the landscape of a real space by displaying images such as text or drawings in the transparent or semi-transparent state.).
Bar-Zeev and in view of Katori further discloses wherein synthetic image information obtained by combining the image information on the virtual object or the image information for displaying the animation of the virtual object with image information on the real space is outputted as the display image information (Bar-Zeev; [0008]: a mixed reality of one or more real world objects and one or more virtual objects; Fig. 8; [0084-0085]).

Regarding to claim 7 (Currently Amended), Bar-Zeev and in view of Katori discloses a virtual object display system (Bar-Zeev; [0006]: one or more display devices; [0007]: head mounted display device; Fig. 1; [0026]: Head mounted display device) comprising: 
a camera to acquire real space information indicating a real space (Bar-Zeev; [0007]: a camera for obtaining image data of an environment; [0029]: one or more cameras; [0032]: room-facing video camera); 
the virtual object display control device according to claim 1 (same as rejected in claim 1); and 
a display device to display an image based on the display image information (Bar-Zeev; [0006]: one or more display devices; [0007]: head mounted display device; Fig. 1; [0026]: Head mounted display device; [0034]: project a virtual image; [0150]: the head mounted display would then display the image to the user). 

Regarding to claim 8 (Currently Amended), Bar-Zeev and in view of Katori discloses the virtual object display system according to claim 7, wherein the camera acquires image information on the real space and depth information on the real object (Bar-Zeev; [0032]: room-facing video camera 112 captures video and still images; Fig. 6; [0052]: capture video with depth information; a depth image that may include depth values; [0090]: image and audio data are sensed by the depth camera 426, and RGB camera 428 of capture device 20). 

Regarding to claim 9 (Currently Amended), Bar-Zeev and in view of Katori discloses the virtual object display system according to claim 7, wherein synthetic image information obtained by combining image information outputted from the image control unit with image information on the real space is set as the display image information (Katori; [0043-0044]: the display unit 20 is able to display a virtual object of the AR superimposed on the landscape of a real space by displaying images such as text or drawings in the transparent or semi-transparent state.). 


Regarding to claim 10 (Currently Amended), Bar-Zeev and in view of Katori discloses the virtual object display system according to claim 7, wherein the display device includes: 
another camera to acquire image capture information as viewed from the position of the viewpoint (Bar-Zeev; [0032]: room-facing video camera 112 captures video and still images; Fig. 6; [0052]: capture video with depth information; a depth image that may include depth values; [0090]: image and audio data sensed by the depth camera 426, RGB camera 428 and microphone 430 of capture device 20); and 
a display screen (Bar-Zeev; [0006]: one or more display devices; [0007]: head mounted display device; Fig. 1; [0026]: Head mounted display device);
Bar-Zeev and in view of Katori further discloses wherein the display device makes the display screen display an image in which image information for displaying an animation of the virtual object is superimposed on the image capture information (Katori; [0043-0044]: the display unit 20 is able to display a virtual object of the AR superimposed on the landscape of a real space by displaying images such as text or drawings in the transparent or semi-transparent state). 

claim 7, wherein the display device includes a projector to project the display image information onto the real space (Katori; [0027]: a display device; a laser projector, an LED projector). 

Regarding to claim 12 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 12.

Regarding to claim 13 (Currently Amended), a non-transitory computer-readable storage medium storing a virtual object display control program that causes a computer to execute processing comprising (Fig. 1; [0026]: a system 10 provides a mixed reality experience; a user wears a head mounted display device 2; [0027]: head mounted display device; [0028]: Hub computing system 12 may be a computer, a gaming system or console, or the like; [0028]: a processor executes instructions stored on a processor readable storage device for performing the processes described herein; Fig. 4; [0047]: memory 214; D-RAM; Fig. 5; [0050]: memory and flash memory; [0060]: a memory 434 stores the instructions that are executed by processor 432; RAM; ROM): 
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational use do to reject claim 1 is also used to reject rest limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.